Exhibit 10.6.1
 
AMENDMENT TO THE JACK IN THE BOX INC. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
 
THIS AMENDMENT to the Jack in the Box Inc. Supplemental Executive Retirement
Plan is adopted effective as of August 2, 2002.
 
Notwithstanding any provision of the Jack in the Box Inc. Supplemental Executive
Retirement Plan, as amended and restated effective as of May 8, 2001, (the
“SERP”) to the contrary, the SERP is hereby amended as follows:
 
1.    Service with Jack in the Box Inc. (the “Company”) and salary paid by the
Company to Ken Williams (the “Participant”) shall be deemed to continue, without
interruption, through and until October 31, 2004 (the “Deemed Service”).
 
2.    The deemed salary of the Participant for the 2003 calendar year shall be
equal to the Participant’s actual 2002 calendar year salary increased by two
percent (2%). The Participant’s deemed bonus for the 2003 calendar year shall be
deemed to be Level 4 (65%).
 
3.    The deemed salary of the Participant for the 2004 calendar year shall be
equal to the Participants deemed 2003 salary increased by two percent (2%). The
Participant’s deemed bonus for the 2004 calendar year shall be deemed to be
Level 4 (65%).
 
4.    The Participant shall be entitled to an additional benefit under the SERP
equal to that amount which would have been accrued for the benefit of the
Participant under the qualified defined benefit plan maintained by the Company
which qualifies under Section 401(a) of the Internal Revenue Code (the
“Retirement Plan”) had the period of Deemed Service been taken into account
under the terms of the Retirement Plan in calculating such Participant’s accrued
benefit. Notwithstanding the foregoing, the Retirement Plan, and any other
retirement plan of the Company which is intended to be tax-qualified under
Section 401(a) of the Internal Revenue Code, shall not be amended, nor shall any
such plan be required, to accrue any additional benefit under the terms of such
tax-qualified plan as a result of this Deemed Service or this SERP amendment.
 
5.    Except as modified by this Amendment, all the terms and provisions of the
SERP, as previously amended and restated effective as of May 8, 2001, shall
continue in full force and effect.
 
This amendment is executed effective as of the date set forth above at San
Diego, California.
 
 
PLAN ADMINISTRATIVE COMMITTEE
FOR THE JACK IN THE BOX INC.
SUPPLEMENT EXECUTIVE
RETIREMENT PLAN
By:     CARLO E. CETTI

--------------------------------------------------------------------------------

On behalf of the Plan Administrative
Committee